PER CURIAM.
The court having reviewed the record herein, including the response to complainant’s motion to make the rule heretofore issued herein absolute, and the court being of the opinion that the record adequately supports the conclusion of the Board of Governors of the Kentucky State Bar Association that respondent is guilty of unprofessional conduct of sufficiently serious nature to warrant disbarment, it is hereby ordered that the response filed by the respondent is deemed insufficient and the findings and recommendations of the Board of Governors of the Kentucky State Bar Association are confirmed. It is therefore ordered that the respondent, Truett R. DeMoisey, is hereby disbarred from the practice of law in the courts of this Commonwealth.
All concur.